Title: To Benjamin Franklin from Thomas Paine: two letters, 16 May 1778
From: Paine, Thomas
To: Franklin, Benjamin


  I.

Dear Sir
York Town May 16th 1778
Your favor of Octr. 7th did not come to me till March. I was at Camp when Capt. Folger arrived with the Blank Packet. The private Letters were, I believe, all safe. Mr. Laurens forwarded yours to me but by some Accident it missed me and was returned again to York Town where I afterwards recd. it.
The last Winter has been rather barren of Military events but for your amusement I send you a little history how I have passed away part of the Time.
The 11th of Sept. last I was preparing Dispatches for you when the report of Cannon at Brandywine interrupted my proceeding. The event of that day you have doubtless been informed of, which, excepting the Enemy keeping the Ground, may be deemed a drawn battle. Genl. Washington Collected his Army at Chester, and the Enemy’s not moving towards him next day must be attributed to the disability they sustained and the burthen of their wounded. On the 16th. of the same Month, the two Armies were drawn up in order of battle near the White horse on the Lancaster Road, when a most violent and incessant Storm of Rain prevented an Action. Our Army sustained a heavy loss in their Ammunition, the Cartouch Boxes, especially as they were not of the most seasoned leather, being no proof against the almost incredible fury of the Weather, which obliged Genl. Washington to draw his Army up into the Country till these injuries could be repaired, and a new supply of Ammunition procured. The Enemy in the Mean Time kept on the West Side of Schuylkill. On Fryday the 19th about one in the Morning the first alarm of their Crossing was given, and the Confusion, as you may suppose was very great. It was a beautiful Still Moonlight Morning and the Streets as full of Men women and Children as on a Market day. On the Evening before I was fully persuaded that unless something was done the City would be lost; and under that Anxiety I went to Col. Bayard speaker of the house of Assembly and represented, as I very particularly knew it, the Situation we were in, and the probability of saving the City if proper efforts were made for that purpose. I reasoned that Genl. Washington was about 30 Miles up the Schuylkill with an Army properly Collected waiting for Ammunition, besides which, a reinforcement of 1500 Men were marching from the North River to join him, and if only an appearance of defence be made in the City by throwing up Works at the Heads of the Streets, it will make the Enemy very suspicious how they throw themselves between the City and Genl. Washington and between two Rivers, which must have been the case, for notwithstanding the knowledge which Military Gentlemen are supposed to have, I observe they move exceedingly cautiously on new Ground, are exceedingly suspicious of Villiages and Towns and more perplexed at seemingly little things which they cannot clearly understand than at great ones which they are fully acquainted with. And I think it very probable that Gen. Howe would have mistaken our Necessity for a deep laid Scheme and not have ventured himself in the middle of it. But admitting that he had, he must either have brought his whole Army down or a part of it. If the whole, Genl. W would have followed him perhaps the same day, in two or three days at most, and our assistance in the City would have been material. If only a part of it, we should have been a Match for them, and Genl. W superior to those which remained above. The chief thing was whether the Cityzens would turn out to defend the City. My proposal to Cols. Bayard and Bradford was to call them together the next Morning, make them fully acquainted with their Situation and the means and prospect of preserving themselves and that the City had better voluntarily assess itself 50,000 for its defence than suffer an Enemy to come into it. Cols. Bayard and Bradford were in [of] my Opinion and as Genl. Mifflin was then in Town, I next went to him, acquainted him with our design, and mentioned likewise that if two or three thousand Men could be mustered up whether we might depend on him to Command them, for without some one to lead nothing could be done. He declined that part not being then very well, but promised what Assistance he could. A few hours after this the Alarm happened. I went directly to General Mifflin but he had sett off, and nothing was done. I cannot help being of opinion that the City might have been saved, but perhaps it is better otherwise.
I staid in the City till Sunday, having sent my Chest and every thing belonging to the foreign Committee to Trenton in a Shallop. The Enemy did not Cross the River till the Wednesday following. Hearing on the Sunday that Genl. Washington had moved to Swedes ford I set off for that place but learning on the Road that it was a Mistake and that he was Six or Seven Miles above that place, I crossed over to Southfield and the next Morning to Trenton to see after my Chest. On the Wednesday Morning I intended returning to Philadelphia, but was informd at Bristol of the Enemy’s crossing the Schuylkill. At this place I met Col. Kirkbride of Pennsbury Manor who invited me home with him. On Fryday the 26th a Party of the Enemy about 1500 took possession of the City, and the same day an account arrived that Col. Brown had taken 300 of the Enemy at the old french lines at Ticonderoga and destroyed all their Water Craft, being about 200 boats of different kinds.
On the 29th Sept. I sett off for Camp without well knowing where to find it, every day occasioning some movement. I kept pretty high up the Country, and being unwilling to ask Questions not knowing what Company I might be in I was three days before I fell in with it. The Army had moved about three Miles lower down that Morning. The next day they made a movement about the same distance, to the 21 Mile Stone, on the Skippack Road. Head Quarters at John Wince’s. On the 3d October in the Morning they began to fortify the Camp, as a deception, and about 9 at Night marched for German Town. The Number of Continental Troops was between 8 and 9000, besides Militia, the rest remaining as Guards for the Security of Camp. Genl. Greene whose Quarters I was at, desired me to remain there till Morning. I set off for German Town about 5 next Morning. The Skirmishing with the Pickets began soon after. I met no person for several Miles riding which I concluded to be a good Sign. After this I met a Man on horseback who told me he was going to hasten on a supply of Ammunition, that the Enemy were broken and retreating fast which was true. I saw several Country people with Arms in their hands running cross a field towards German Town, within about five or six Miles of which, I met several of the Wounded in Waggons horseback, and on foot. I passed Genl. Nash on a litter made of Poles but did not know him. I felt unwilling to ask Questions lest the Information should not be agreeable and kept on. About two Miles after this I passed a promiscuous Croud of Wounded and otherwise who were halted at a house to refresh. Col. Biddle DQMG was among them who called after me, that if I went farther on that Road I should be taken, for that the firing which I heard ahead was the Enemy’s. I never could, and cannot now learn, and I believe no Man can inform truly the cause of that day’s Miscarriage. The retreat was as extraordinary. Nobody hurried themselves. Every one Marched his own Pace. The Enemy kept a Civil distance behind sending every now and then a Shot after us, and receiving the same from us. That Part of the Army which I was with, Collected and formed on the Hill on the site of the road near White Marsh Church. The Enemy came within three quarters of a Mile and halted. The Orders on Retreat were to assemble that Night on the back of Perkiomeny [Perkiomen] Creek, about 7 Miles above Camp which had orders to Move. The Army had Marched the preceeding Night 14 Miles and having full 20 to March back were exceedingly fatigued. They appeared to me to be only sensible of a disappointment, not a defeat, and to be more displeased at their retreating from German Town, than anxious to get to their Rendezvous. I was so lucky that Night to get to a little house about 4 Miles wide of Perkiomeny towards which place in the Morning I heard a Considerable firing which distressed me exceedingly knowing that our Army was much harrassd and not Collected. However I soon relieved myself by going to see. They were discharging their pieces which tho’ necessary, prevented several Parties joining till next day. I breakfast next Morning at Genl. W Quarters, who was at the same loss with every other to account for the accidents of the day. I remember his expressing his surprise by saying, that at the Time he supposed every thing secure, and was about giving orders for the Army to proceed down to Philadelphia, that he most unexpectedly saw a part (I think of the Artillery) hastily retreating. This partial Retreat was, I believe, misunderstood and soon followed by others. The fog was frequently very thick. The Troops young and unused to breaking and rallying, and our Men rendered suspicious to each other many of them being in Red. A New Army once disordered is difficult to manage. The attempt dangerous. To this may be added a prudence in not putting matters to too hazardous a Tryal the first time. Men must be taught regular fighting by practice and degrees and tho’ the expedition failed, it had this good effect, that they seemed to feel themselves more important after it than before, as it was the first general attack they had ever made.
I have not related the affair at Mr. Chews house German Town, as I was not there, but have seen it since. It certainly afforded the Enemy time to rally. Yet the Matter was difficult. To have pressed on and left 500 Men in the rear, might by a Change of Circumstances been ruinous. To attack them was loss of Time, as the House is a Strong Stone building proof against any 12 pounder. Genl. Washington sent a flag thinking it would procure their Surrender and expedite his March to Philadelphia. It was refused, and Circumstances changed almost directly after.
I staid in Camp two days after the German town action, and lest any Ill impression should get among the Garrison’s at Mud Island and Red Bank and the Vessels and Gallies Stationed there I crossed over to the Jersies at Trenton and went down to those places. I laid the first night on Board the Champion Continental Galley who was Stationed off the Mouth of Schuylkill. The Enemy threw up a two Gun Battery on the point of the Rivers Mouth opposite the Pest House. The next Morning was a thick fog and as soon as it Cleared away and we became visible to each other, they opened on the Galley who returnd the fire. The Commodore made a Signal to bring the Galley under the Jersey shore, as she was not a match for the Battery, nor the Battery an sufficient Object for the Galley. One Shot went thro’ the foresail which was all. At Noon I went with Col. Greene, who commanded at Red Bank, over to fort Mifflin (Mud Island) the Enemy opened that day 2. two Gun Batteries and a Mortar Battery on the fort. They threw about 30 Shells into it that afternoon without doing any damage; the Ground being damp and Spongy not above five or Six Burst, not a Man was killed or wounded. I came away in the Evening laid on board the Galley, and the next day came to Col. Kirkbride, staid a few days, and came again to Camp. An Expedition was on foot the Evening I got there on which I went as Aid de Camp to Genl. Greene having a Volunteer Commission for that purpose. The Occasion was: a Party of the Enemy about 1500 lay over the Schuylkill at Grey’s ferry. Genl. McDougll with his Division was sent to attack them. And Sullivan and Greene with their Divisions were to favor the enterprise by a feint on the City down the German town road. We set off about Nine at Night and halted at day break between German Town and the City the advanced Party at the three Miles Run. As I knew the Ground I went with two light horse to discover the Enemy’s Picket, but the dress of the light horse being white made them, I thought, too visible as it was then twilight, on which I left them with my horse and went on foot till I distinctly saw the Picket at Mr. Dickinsons Place, which is the nearest I have been to Philadelphia since Sept. except once at Coopers ferry as I went to the forts. Genl. Sullivan was at Dr. Redman’s house, and McDougel’s beginning the Attack was to be the Signal for moving down to the City, but the Enemy either on the Approach of McDougle, or on information of it called in their Party, and the Expedition was frustrated. A Cannonade by far the most furious I ever heard, began down the River soon after daylight, the first Gun of which we supposed to be the Signal, but was soon undeceived there being no small Arms. After waiting two hours beyond the Time we marched back. The Cannon was then less frequent, but on the Road between German town and Whitemarsh we were stuned with a Report as loud as a Peal from a hundred Cannon at once, and turning round I saw a thick smoke rising like a Pillar and spreading from the Top like a Tree. This was the blowing up of the Augusta. I did not hear the Explosion of the Merlin.
After this I returned to Col. Kirkbrides where I staid about a fortnight and set off again for camp. The day after I got there Genls. Greene Wayne and Cadwallader with a Party of light horse were ordered on a Reconnoitering Party towards the forts. We were out four days and Nights without meeting with anything Material. An East Indiaman whom the Enemy had cut down so as to draw but little water came up without guns, while we were on foot on Carpenters Island joining to Province Island, her Guns were brought up in the Evening in a flat. She got in the rear of the Fort where few or no Guns could bear upon her and the next Morning, played on it incessantly. The night following the fort was evacuated. The obstruction the Enemy met with from those forts and the Chevaux de frize was extraordinary and had it not been that the Western Channel deepened by the Current being somewhat obstructed by the Chevaux de frize in the Main River which enabled them to bring up the light Indiaman Battery it is a doubt whether they would have succeeded at last. By that Assistance they reduced the fort, and got sufficient command of the River to move some of the late sunk Chevaux de frize. Soon after this the fort on Red Bank (which had bravely repulsed the Enemy a little time before) was evacuated, the Gallies ordered up to Bristol, and the Captains of such other armed Vessels as thought they could not pass on the eastward side of Windmill Island very precipitately set them on fire. As I judged from this Event that the Enemy would winter in Philadelphia, I began to think of preparing for York Town, which however I was willing to delay hoping that the Ice would afford opportunity for new Manoevres. But the season passed very barrenly away. I staid at Col. Kirkbride’s till the latter end of January. Commodore Haslewood who Commanded the remains of the fleet at Trenton acquainted me with a Scheme of his for burning the Enemy’s Shipping, which was by sending a charged Boat across the River from Coopers ferry by means of a Rocket fixt in its Stern. Considering the width of the River, the Tide, and the variety of Accidents that might change its direction, I thought the project triffling and insufficient and proposed to him, that if he would get a Boat properly charged and take a Batteau in Tow sufficient to bring three or four persons off that I would make one with him and two other Persons, who might be relied on to go down on that business. One of the Company Capt. Blewer of Philadelphia, seconded the proposal, but the Commodore, and, what I was more surprized at, Col. Bradford declined it. The burning of part of the Delaware fleet, the precipitate retreat of the rest, the little service rendered by them and the great expence [?] they were of, make the only material blot in the proceedings of the last Campaign. I felt a strong anxiety for them to recover their Credit, which among others was one motive for my proposal. After this I came to camp and from thence to York Town, and publish’d the Crisis No. 5 To Genl. Howe. I have began No. 6 which I intend to address to Ld. North.
I was not at Camp when Genl. Howe marched out on the 4th. of December towards White marsh. It was a most Contemptible affair, the threatening, and seeming fury he set out with and haste and Terror the Army retreated with make it laughable. I have seen several persons from Philadelphia who assure me that their coming back was a meer uproar and plainly indicated their apprehensions of a Pursuit. Genl. Howe in his Letter to Lord G. Germain dated Dec. 13th represented Genl. Washington’s Camp as a Strongly fortified Place. There was not, Sir, a work thrown up in it till Genl. Howe marched out, and then only here and there a breast work. It was a Temporary Station. Besides which, our Men begin to think works in the field but of little use.
Genl. Washington keeps his Station at the Valley forge. I was there when the Army first began to build huts. They appeared to me like a family of Beavers; every one busy; some carrying Logs, others Mud and the rest fastening them together. The whole was raised in a few days, and is a Curious Collection of Buildings in the true rustic order.
As to Politics I think we are now safely landed. The apprehension which Britain must be under from her neighbours must effectually prevent her sending reinforcements could she procure them. She dare not, I think, in the present Situation of Affairs trust her Troops so far from home.
No Commissioners are yet arrived. I think fighting is nearly over, for Britain mad wicked and foolish has done her utmost. The only part for her now to act is frugality, and the only way to get out of debt is to lessen her Government expences. Two Millions a year is a sufficient allowance and as much as she ought to expend exclusive of the interest of her Debt. The Affairs of England are approaching either to Ruin or redemption, if the latter, she may bless the resistance of America.
For my own part I thought it very hard to have the Country set on fire about my Ears almost the Moment I got into it, and among other pleasures I feel in having uniformly done my duty, I feel that of not having discredited your friendship and Patronage.
I live in hopes of seeing and advising with you respecting the History of the American Revolution as soon as a turn of Affairs make it safe for me to take a passage to Europe. Please to accept my thanks for the Pamphlets which Mr. Temple Franklin informs me he has sent; they are not yet come to hand. Mr. and Mrs. Beache are at Mainheim near Lancaster. I heard they were well a few days ago. I laid two Nights at Mr. Duffiels in the winter. Miss Nancy Clifton was there who said the Enemy had destroyed or Sold a great quantity of your furniture. Mr. Dufiel has since been taken by them and carried into the City but is now at his own house. I just now hear they have burnt Col. Kirkbrides, Mr. Borden’s and some other houses at Borden Town. Governor Johnstone (House of Commons) has wrote to Mr. Robt. Morriss informing him of Commissioners, coming from England. The letter is printed in the Newspapers without Signature and is dated Febr. 5th. by which you will know it.
Please Sir to accept this, rough and incorrect as it is, as I have [no] time to copy it fair, which was my design when I began it, besides which, paper is most exceedingly scarce. I am Dear Sir your Obliged and Affectionate Humble Servant
T Paine
The Honble. Benjn. Franklin Esqr

P.S. Please to present my thanks and Compliments to your Grandson Mr. W.T. Franklin and acquaint him that I have taken Care to fulfill his commands respecting the Letter and Memorials he entrusted to my Care, and that as soon as I can obtain sufficient information I will transmit it to him. I request his favor to forward the inclosed, directed to Mr. Saml. Hustler.
I saw Mr. Du Plessin lately he was well.

 
Notations: T. payne / Payne
 
  II.

Dear Sir
York Town May 16th. 1778
In the Packet No. 1 I have sent you a long letter (acknowledging your favor of Octr. 7. [and] Mr. Temple Franklin’s of March 1 st.) which on account of the great Quantity of public business I have not Time to Copy. Lest that should not Come to hand, I write you this Short information. Mr. Mrs. Beache are at Mainheim near Lancaster, they were well a few days ago. I have not yet received the Pamphlets Mr. W.T. Franklin mentions. I think we are now so safely landed that it requires more invention to go wrong than it ever did to go right.
I live in hopes of the Pleasure of seeing you and taking your advice respecting the History of the Revolution as soon as matters make it practicable to come to Europe. I am Dear Sir your Obliged and Affectionate humble Servant
T Paine
 
Addressed: The Honble: Benjn. Franklin Esqre. / Private
Notation: Mr Payne
